Tjxghman C. J.
delivered judgment.
Many objections have been brought forward to the regularity of entering the submission to arbitration in this case, and to the award of the referees. The opinion of the court is founded upon a single point. It appears by the record that an action of trespass having been brought against three defendants, and one of them only having entered into an agreement to submit to arbitration, an award was made and judgment entered against all three. The court of Common Pleas refused to enter into any consideration of exceptions to the award, because they were not filed within twenty days, as prescribed by the act of assembly, and they then proceeded to give judgment on the award. This judgment cannot be supported, because it is given against two persons who never consented to submit their case to arbitration. As to these two persons the whole proceeding was void from the beginning. They severally pleaded not guilty, and put themselves on their country for trial. The court had no authority to give judgment against them, till they had been found guilty by a jury. We are therefore of opinion that the judgment is erroneous, and must be reversed.
J udgment reversed.